                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JIM FREEMAN,

                  Plaintiff,
                                             No. 17 cv 4159
          v.
                                             Judge Harry D. Leinenweber
FRESENIUS KABI USA, LLC,

                  Defendants.


                        MEMORANDUM OPINION AND ORDER

     This discrimination and retaliation action under the Age

Discrimination     in     Employment       Act   (“ADEA”)   arises   out   of

Plaintiff’s period of employment with Defendant. For the reasons

stated herein, Defendant’s Motion for Summary Judgment (Dkt. No.

21) is granted.

                               I.   BACKGROUND

     Plaintiff Jim Freeman is 61 years old and resides in Cook

County, Illinois. (Pl.’s Resp. to Def.’s Stmt. of Facts (“PSOF”)

¶ 1, Dkt. No. 32.) Defendant Fresenius Kabi USA, LLC (“Fresenius”)

is a company that produces pharmaceuticals and medical devices.

(PSOF ¶ 2.)

     On February 1, 2016, Fresenius hired Freeman as a Warehouse

Coordinator at its facility in Melrose Park, Illinois. (Id. ¶ 11.)

Freeman was responsible for coordinating the delivery of raw

materials throughout the company. (Id. ¶ 12.) Freeman reported to


                                       1
Dave Shorter, a Warehouse Supervisor, who in turn was supervised

by Kevin Knight, a Senior Materials Manager. (Id. ¶ 13.) On August

19, 2016, Fresenius fired Freeman, ostensibly for violating its

attendance policy. (Id. ¶¶ 29-30.) The question at the heart of

this dispute is whether Fesenius fired Freeman because of his

excessive absences or because of his age. Therefore, a brief

explanation off Fresenius’s attendance policies is in order.

        One   policy    at    issue    regards    break    timing.   Warehouse

Coordinators like Freeman work 12 and a half-hour shifts. (PSOF

¶ 11.) They receive a total of one hour of break time during their

shift. (Id. ¶ 14.) By default, one hour is broken up into one 15-

minute break in the morning, one 30-minute lunch break, and one

15-minute break in the afternoon. (Id. ¶ 14.) Employees may instead

take one hour-long lunch break and skip their 15-minute breaks.

(Id.) Freeman argues that, despite this policy, Shorter often did

not allow him to use his breaks to his preference, while younger

employers were allowed their preference of one-hour breaks. (Id.

¶ 15.)

        Another policy mandates a “progressive discipline process”

for when employees accumulate unexcused absences or tardy hours.

The process consists of the following: employees receive a verbal

warning after being absent for 41-48 hours; a written warning for

49-56    hours;   and   a    final    written   warning   and   one-day   unpaid

suspension for exceeding 56 hours. (PSOF ¶ 3; Human Resources

                                         2
Policy at 2, Ex. 6 to Pl.’s Stmt. of Add. Facts, Dkt. No. 33-6.)

Once an employee has received a final written warning, any future

absence can lead to termination of employment. (Human Resources

Policy at 2.) However, the policy also states that Fresenius may

“bypass any disciplinary step depending on management’s review of

the circumstances.” (Id.)

     The parties dispute the precise timing of Freeman’s warnings

under   the       progressive   discipline       policy.    Freeman   claims   he

received      a    verbal   warning   on       July   14,   2016,   after   having

accumulated only 40 hours of absent time. (PSOF ¶ 17). Fresenius

asserts that Freeman’s verbal warning took place on July 19, 2018,

after he accumulated 48 hours of absent time. (Id.) Fresenius

claims that by July 28, 2016, Freeman had accumulated 69.75 absent

hours (Def.’s Resp. to Pl.’s Stmt. of Facts (“DSOF”) ¶ 9, Dkt. No.

38.), and that on that day, Shorter met with Freeman and issued

him a written warning that cautioned that any further absences

would lead to termination. (PSOF ¶ 22.) Freeman denies that Shorter

ever told him about the written warning. (Id. ¶ 22.)

     Fresenius claims that by the time it fired Freeman, he had 76

unexcused hours absent. (PSOF ¶ 25.) Freeman disputes this number.

However, the parties agree that by August 10, 2016, Freeman was

over 56 hours—the cutoff for a final written warning. (Id. ¶ 27.)

On that day, Shorter issued Freeman a final written warning, which

included Shorter’s recommendation that Freeman be fired. (Id.

                                           3
¶ 26.) Fresenius did not suspended Freeman for one day without

pay, which its written policy suggests should occur at the final

written warning stage. (DSOF ¶ 13.) Regardless, on August 19, 2016,

HR Specialist Kevin DeRue met with Freeman and told him he was

fired, due to excessive hours of absence. (PSOF ¶ 30.)

     In contrast, Freeman asserts that Fresenius fired him because

he called Fresenius’s Employee Hotline on August 6, 2016, and

complained that Shorter was discriminating against him due to his

age. (DSOF ¶ 5.) Freeman stated that Shorter allowed the younger

employees their preference of breaks, but not him. (Id.) Fresenius

denies that Freeman called the Hotline on August 6. (Id.) Freeman

called the Hotline again on August 19, 2016, the day he was fired,

and stated that he had been fired in retaliation for complaining

about break times. (DSOF ¶ 8.)

     Freeman filed suit against Fresenius under the ADEA, 29 U.S.C.

§ 621, et seq., alleging: (1) discrimination on the basis of age;

and (2) retaliation. Fresenius now moves for summary judgment on

both counts.

                       II.   LEGAL STANDARD

     Summary judgment is appropriate where there is “no genuine

dispute as to any material fact.” Fed. R. Civ. P. 56(a). A dispute

is “genuine” if the evidence would permit a reasonable jury to

find for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). If the moving party satisfies its burden,

                                 4
the non-movant must present facts to show a genuine dispute exists

to avoid summary judgment, which requires that she “do more than

simply show that there is some metaphysical doubt as to the

material facts.” Sarver v. Experian Info. Sols., 390 F.3d 969, 970

(7th Cir. 2004). When evaluating summary judgment motions, courts

must view the facts and draw reasonable inferences in the light

most favorable to the nonmovant. Scott v. Harris, 550 U.S. 372,

378 (2007). But the nonmovant “is only entitled to the benefit of

inferences supported by admissible evidence, not those ‘supported

by only speculation or conjecture.’”                Grant v. Trustees of Ind.

Univ., 870 F.3d 562, 568 (7th Cir. 2017).

                           III.     DISCUSSION

                                 A. Discrimination

     The   ADEA    prohibits     employers         from   firing    employees,    or

otherwise discriminating against them, because they are 40 years

old or older. 29 U.S.C. §§ 623(a), 631(a). Freeman argues that

Fresenius discriminated against him on the basis of his age because

he was terminated a week after his final written warning, without

first receiving a one-day suspension or accumulating additional

absences. Essentially, he claims that he should have been given a

“final   chance”   to   comply    with       the   attendance      policy,   as   was

generally given to other, younger employees.

     To prevail on his discrimination claim, Freeman must prove by

a preponderance of the evidence that, but for his age, the adverse

                                         5
employment action would not have occurred. Skiba v. Illinois Cent.

R.R. Co., 884 F.3d 708, 719 (7th Cir. 2018). A plaintiff can

satisfy   this     burden   through   two     methods   of   proof:    direct    or

indirect. Id. Freeman has chosen the indirect method, also referred

to as the McDonnell Douglas burden shifting framework, which

requires him to show evidence that: (1) he is a member of a

protected      class;   (2)    he   was   meeting      Fresenius’s     legitimate

expectations; (3) he suffered an adverse employment action; and

(4) similarly situated employees who were not members of his

protected class were treated more favorably. Id. (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). If Freeman

establishes a prima facie case, the burden shifts to Fresenius to

articulate a “legitimate, nondiscriminatory reason for the adverse

employment action,” at which point the burden shifts back to

Freeman to show that Fresenius’s explanation is pretextual. Id. at

719-20. At the summary judgment stage, the Court must consider all

admissible evidence to decide whether a reasonable jury could find

that the plaintiff suffered an adverse action because of his age.

Id. at 720; Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th

Cir. 2016).

     Fresenius does not dispute that Freeman’s age rendered him a

member    of   a   protected    class,    nor   does    it   dispute    that    his

termination constitutes an adverse employment action. See O’Connor

v. Consol. Coin Caterers Corp., 517 U.S. 308, 312 (1996) (noting

                                          6
that people 40 years old or older are members of a protected class

under the ADEA); Castro v. DeVry Univ., Inc., 786 F.3d 559, 564

(7th Cir. 2015) (“A termination is of course a materially adverse

employment action.”). Thus, only the second and fourth prongs of

Freeman’s prima facie case are at issue.

       Regarding the second prong, Fresenius argues that Freeman was

not meeting its legitimate expectations as an employer because he

violated the attendance policy. Freeman asserts that he can bypass

the second prong because he has evidence that Fresenius applied

its attendance policy in a disparate manner. When a plaintiff

produces evidence sufficient to raise an inference that an employer

applied its legitimate expectations in a disparate manner (i.e.,

applied expectations to similarly situated younger employees in a

more    favorable       manner),     the    second   and   fourth     prongs   merge,

allowing the plaintiff to establish a prima facie case and proceed

to the pretext inquiry. Montgomery v. Am. Airlines, Inc., 626 F.3d

382, 394 (7th Cir. 2010) (citing Elkhatib v. Dunkin Donuts, Inc.,

493    F.3d    827,     831   (7th   Cir.    2007)).   The    Court    must    examine

Freeman’s evidence to see if it is sufficient to raise such an

inference. Id.

       To     support    his    disparate        attendance   policy    application

argument, Freeman points to ten comparable Fresenius employees

under 40 years old (“the comparators”), and makes a variety of

assertions about them, including: (1) they were not terminated for

                                             7
missing the same or similar amount of hours as Freeman; (2) they

received a written or final written warning for having attendance

infractions similar to Freeman’s; and (3) they were not terminated

for excessive absence until receiving a verbal, written, and final

written warning with a one-day suspension. The Court will refer to

the individual comparators by last name: Branch, Johnson, Tillmon,

Hollins, Jaime, Riggs, Ortiz, Ramon, Cutro, and Meyer.

      Plaintiff notes that eight of the ten comparators received

final written warnings and a one-day suspension before being fired,

rather than being fired a week after a final written warning as

Freeman was, for missing similar amounts: Branch (fired after

missing 76 hours), Johnson (69.51 hours), Tillmon (80 hours),

Hollins (72 hours), Riggs (180 hours), Ortiz (107.75 hours), Ramos

(86   hours),   and   Cutro   (108.75   hours).   (DSOF   ¶¶ 16-24.)   Two

comparators did not receive a final written warning and one-day

suspension before being fired. Jamie received a verbal warning on

an unknown date for having 48 absent hours, a written warning on

May 19, 2015, for having 62 absent hours, and was fired for

attendance reasons on June 3, 2015. (DSOF ¶ 20.) Meyer received a

written warning on July 25, 2014 for having 11 call-off days, 5

vacation days, and at least 13 late days. She was fired on August

29, 2014 for attendance reasons. (DSOF ¶ 25.) All ten comparators

were eventually terminated for attendance reasons. (Id.)



                                    8
       A few facts are disputed here. Fresenius asserts that Hollins

never received a one-day suspension. And Fresenius claims Ortiz

was 40 years old at the time of his firing, which would place him

in     the    same     protected       class       as     Plaintiff,      making   him     an

inappropriate         point     of   comparison           for    disparate    application

analysis.       The    Court     will    assume         that     Hollins     received     the

suspension, and Ortiz was 39 at the time of his firing, as these

facts would be most favorable to Freeman. Scott, 550 U.S. at 378.

       The Court turns to the question of whether Freeman found

similarly       situated       younger       employees       who    were    treated      more

favorably under the attendance policy. The similarly situated

requirement “normally entails a showing that the two employees

dealt with the same supervisor, were subject to the same standards,

and had engaged in similar conduct without such differentiating or

mitigating circumstances as would distinguish their conduct or the

employer’s treatment of them.” Humphries v. CBOCS W., Inc., 474

F.3d         387,      404–05        (7th          Cir.         2007)      (emphasis       in

original), aff’d, 553 U.S. 442 (2008). However, there is no “magic

formula for determining whether someone is similarly situated,”

and     courts       should    apply     a     “common-sense”           factual    inquiry—

essentially, whether there are enough common features between the

individuals to allow a “meaningful comparison.” Id. at 405.

       Freeman        argues    that     he    is       similarly       situated   to     the

comparators because the same person—Claudia Mahecha, the Human

                                               9
Resources Manager—had firing authority over all of them. (PSOF

¶¶ 8, 29.) See Coleman v. Donahoe, 667 F.3d 835, 848 (7th Cir.

2012) (holding that in the similarly situated analysis, whether

employees were treated more favorably by the same decisionmaker is

more important than whether they all had the same supervisor).

Further, Freeman correctly points out that the comparators need

not all have the same job to be similarly situated. Id. at 847.

And the parties do not contest that all the comparators were

subject to the same attendance policy as Freeman. Id.

     However, there is insufficient evidence that the comparators

engaged in conduct like Freeman’s. Freeman’s evidence essentially

distills the comparators down to two facts: which of the three

progressive    discipline    steps   the   employees     received,   and   the

number of absent hours they had accumulated by the time of their

firing. But there was more to Freeman’s employment than just the

amount of     hours   he   was   absent.   There   are   several   undisputed

occurrences of performance issues that go beyond merely being

absent, including: arriving to work late; leaving early; “walking

off” the job (leaving abruptly and without permission, before one’s

shift is over); and being insubordinate to his supervisor. On July

22, 2016, Freeman walked off after refusing to fill orders. (PSOF

¶ 18.) On July 28, 2016, he arrived one hour and fifteen minutes

late for his shift. (PSOF ¶ 2.) Additionally, Freeman frequently

took smoke breaks beyond his allotted break time. (PSOF ¶ 15.) On

                                      10
August 6, 2016, after Shorter questioned him about taking an

unauthorized   smoke    break   before     finishing   a   task,    Freeman

responded that Shorter would not “work [him] like a mule.” (PSOF

¶ 24.) Freeman never returned from his lunch break that day. (Id.)

     Additionally, Freeman accumulated 76 absent hours within a

three-month period. (PSOF ¶¶ 16-24.) Freeman does not suggest that

any of the comparators accumulated their absences that quickly.

Comparing only the total number of hours absent, without examining

the length of time it took an employee to accumulate those hours,

is insufficient. The Seventh Circuit has held that the length of

time over which disciplinary issues accumulate is “particularly

relevant” to the similarly situated analysis:

     Length of service is particularly relevant if the
     comparison group is selected on the basis of the total
     number of reprimands received by each of the members
     regardless of length of service; a worker who received
     one reprimand in 10 years would not be comparable to a
     worker who had received one reprimand in one year.

Crawford v. Indiana Harbor Belt R. Co., 461 F.3d 844, 846 (7th

Cir. 2006). Two workers with an identical number of absent hours

might be very differently situated if those hours built up over

different periods of time. Id. Therefore, Freeman’s pure hours-

based   comparison     is   insufficient    to   demonstrate       disparate

treatment.

     Freeman failed to present any evidence, or even allege, that

any of the comparators exhibited similar behavior and still were


                                   11
treated more favorably. Therefore, the Court cannot conduct a

“meaningful comparison” between him and them. Humphries, 474 F.3d

at 405. A plaintiff does not have to show that a comparator is

“comparable to [him] in every respect.” Crawford, 461 F.3d at 846.

But because Freeman does not show that the comparators shared a

“comparable set of failings” with him, his disparate treatment

argument is untenable. Faas v. Sears, Roebuck & Co., 532 F.3d 633,

642 (7th Cir. 2008) (citation omitted).

     Indeed, the discipline records for the comparators serve to

underscore Fresenius’s argument, which is that every case is

handled   somewhat   differently.     Of    the   ten   employees   Freeman

identified,   only   three—Hollins,      Riggs,   and   Ortiz—received   all

three disciplinary steps outlined in the attendance policy (verbal

warning, written warning, and final written warning including a

one-day suspension). (DSOF ¶¶ 19, 21-22.) The rest received only

partial   steps   within   the   progressive      discipline   policy.   For

example, Branch never received a verbal warning or first written

warning. She only received a final written warning and one-day

suspension on July 24, 2014, for having at least 76 absent hours.

(DSOF ¶ 16.) She was fired for attendance reasons on March 17,

2016. (Id.) Johnson also was fired after receiving only a final

written warning. (DSOF ¶ 17.) Jamie received a verbal and written

warning, but was fired without first receiving a final written

warning or one-day suspension. (DSOF ¶ 20.) Thus, the undisputed

                                    12
facts show that Fresenius sometimes accelerated the discipline

process without engaging in every step.

       Ultimately, Freeman does not support any of his three theories

of disparate application with sufficient evidence to raise an

inference that Fresenius applied its attendance policies in a more

favorable manner for younger workers. See Montgomery, 626 F.3d at

395. The Court therefore cannot merge the second and fourth prongs

and proceed directly to the pretext inquiry. See id. at 394. And

Freeman cannot establish the second prong of the indirect causation

inquiry: meeting Fresenius’s legitimate expectations. Skiba, 884

F.3d at 719. Freeman does not dispute that he exceeded 56 absent

hours,    which   is   grounds   for     termination   under   Fresenius’s

attendance policy. (PSOF ¶ 27.)

       Therefore, Freeman fails to state a prima facie claim of age

discrimination under the ADEA. A reasonable jury could not find

that age was the but-for cause of Freeman’s termination. Skiba,

884 F.3d at 720. The discrimination claim fails as a matter of

law.

                                 B. Retaliation

       Freeman contends that Fresenius unlawfully retaliated against

him for complaining about age discrimination in his call to the

Employee Hotline. The ADEA provides that it is “unlawful for an

employer to discriminate against any of his employees… because

such individual… has opposed any practice made unlawful by this

                                    13
section.” 29 U.S.C. § 623(d). To establish ADEA retaliation under

the direct method of proof, Freeman must show: (1) he engaged in

a protected activity; (2) he suffered an adverse employment action;

and (3) there is a causal link between the two. Smith v. Lafayette

Bank & Tr. Co., 674 F.3d 655, 657 (7th Cir. 2012). Alternatively,

under the indirect method of proof, Freeman must show: (1) he

engaged in statutorily protected activity; (2) he met Fresenius’s

legitimate expectations; (3) he suffered an adverse employment

action; and (4) he was treated less favorably than similarly

situated employees who did not engage in statutorily protected

activity. Id. at 657-58. Under either method, an employer must

have actual knowledge of the employee’s protected activity to state

a claim for retaliation. Id. at 658.

     Freeman asserts that he can demonstrate retaliation under

both the direct and indirect method. However, as an initial matter,

the Court finds that Freeman cannot establish retaliation under

the indirect method, as the Court has already found that he failed

to establish disparate policy application among similarly situated

employees, and that he cannot otherwise establish that he met

Fresenius’s legitimate expectations. Thus, the Court turns to

Freeman’s arguments under the direct method.

     The Court begins with the third element of the direct method—

a causal link between the protected activity and adverse action—

because it is dispositive. At summary judgment, a plaintiff must

                                14
offer evidence sufficient to create a genuine issue of material

fact on whether their complaint caused their termination. Castro,

786 F.3d at 564. To establish the causal link, a plaintiff can

rely on direct or circumstantial evidence. Id. Freeman does not

claim he has any direct evidence of retaliation—i.e., there is no

admission from a Fresenius agent that Freeman was fired because he

complained about age discrimination. Instead, Freeman relies on

circumstantial evidence, which typically includes: (1) evidence of

suspicious timing, (2) evidence that similarly situated employees

were treated differently, and (3) evidence that the employer’s

proffered reason for the adverse employment action was pretextual.

Id. at 565.

     Freeman    points   to   the   following    timeline   to   establish

causation: On August 6, 2016, Freeman called the Employee Hotline

complaining about age discrimination based on Shorter’s disparate

application of the break policy. (DSOF ¶ 5.) Then, “within one to

two weeks” of making that call, Freeman spoke with Kevin Knight,

Shorter’s supervisor, about Shorter forcing him to use his break

time in a way that was not to his preference. (DSOF ¶ 6.) Thus, at

a minimum, the conversation between Freeman and Knight happened on

August 13, 2016. “The next day,” (again, August 14, 2016, at the

earliest)     Freeman    observed    Knight     speaking    to   Shorter—a

conversation that Freeman assumes was about his complaint. (Id.)

Then, some time “after” the meeting between Knight and Shorter,

                                    15
Shorter held a meeting with his team, including Freeman, regarding

a new break time policy. (DSOF ¶ 7.) After the meeting, Shorter

told Freeman that “your days are numbered.” (Id.)

     Freeman’s theory of causation is as follows: The meeting

between Knight and Shorter evidences that Shorter knew about

Freeman’s     complaint,      importing       actual   knowledge     to    Shorter.

Shorter’s      comment   to    Freeman        evidences    retaliatory      intent.

Fresenius’s     explanation      for    Freeman’s      firing    was     pretextual

because “Shorter recommended termination for [Freeman] despite

[him]   only     being   at    the     final     written   warning       stage…   of

[Fresenius’s]     progressive     discipline       policy.”     (Pl.’s    Resp.   to

Def.’s Mot. for Summ. J. at 14-15, Dkt. No. 31.) Thus, it appears

that Freeman invokes both the suspicious timing and pretext bases

for causation.

     However, Freeman’s theory does not withstand scrutiny. First,

suspicious timing can “sometimes raise an inference of a casual

connection,” but it is “rarely sufficient” to establish causation.

Castro, 786 F.3d at 565. In this case, temporal proximity alone is

insufficient to suggest causation. The day that Freeman complained

to the Employee Hotline, August 6, 2016, is the same day that

Freeman took an unauthorized smoke break, fought with Shorter, and

never returned to work after his lunch break—the precipitating

event that Fresenius argues accelerated Freeman’s termination.

(PSOF ¶ 24.) The timing of events in this case is not “strongly

                                         16
suggestive     of    retaliation”   in   the   context   of   Freeman’s    job

performance. See O’Leary v. Accretive Health, Inc., 657 F.3d 625,

635 (7th Cir. 2011).

     Second, the timeline is fatally flawed. Freeman claims that

Shorter found out about Freeman’s protected conduct on August 13,

2016, at the earliest. (DSOF ¶ 6.) Shorter’s comment that Freeman’s

“days are numbered” took place on August 14, 2016, at the earliest.

(DSOF ¶¶ 5-7.) But Shorter recommended Freeman’s termination on

August 10, 2016. (DSOF ¶ 11.) Thus, Shorter found out about the

complaint, and made his comment, after he had already recommended

termination. Freeman is therefore unable to show that Shorter was

aware that Freeman complained of discrimination at the time he

allegedly retaliated against Freeman.          See Smith, 674 F.3d at 658.

This lack of actual knowledge “dooms” his retaliation claim. See

id.; Durkin v. City of Chicago, 341 F.3d 606, 614-15 (7th Cir.

2003)   (“It    is   axiomatic   that    a   plaintiff   [must]   engage    in

statutorily protected activity before an employer can retaliate

against        her     for    engaging in        statutorily      protected

activity.”) (emphasis added). The retaliation claim fails as a

matter of law.




                                     17
                        IV.   CONCLUSION

     For the reasons stated herein, Defendant’s Motion for Summary

Judgment (Dkt. No. 21) is granted as to Counts I and II.




IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 5/10/2019




                               18
